Case: 09-60460     Document: 00511090210          Page: 1    Date Filed: 04/23/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 23, 2010
                                     No. 09-60460
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

YOHALMO GODOFREDO CARRILLO-RIVERA,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A098 663 690


Before DAVIS, SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
        Yohalmo Godofredo Carrillo-Rivera, a native and citizen of El Salvador,
has filed a petition for review of an order of the Board of Immigration Appeals
(BIA) summarily dismissing his appeal pursuant to 8 C.F.R. § 1003.1(d)(2)(i)(E).
Carrillo-Rivera has failed to brief, and has thus abandoned, the central issue
whether the BIA erred in summarily dismissing his appeal on this basis. See
Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Accordingly, he has not
shown error in the BIA’s decision, and his petition for review is DENIED.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.